Title: To John Adams from Eliphalet Brush, 8 December 1782
From: Brush, Eliphalet
To: Adams, John


Sir
Bordeaux 8 Decr. 1782

I have Receiv’d your much Esteemed favour of the 26 Ulto: for which I thank you most sincerely. In Consequence of a report of the preliminary Articles of peace being Sign’d, I take the Liberty to ask your Influence, that the duplicates may be sent in the Minerva, which I’ll have ready to send to Phila: the moment I Receive your Orders for that purpose.—
I shall be Infinitely oblig’d to you (if the Sd Report is true) to furnish me with two Certificates, as soon as you possibly can with propriety, these may Enable me to Send two Vessels to America under the advantages of peace without their be Subject to Stop’d.— I shall be truly happy in being able To Oblige you, by Conveying your publick or Private Letters to America.

I am / sir, / with the Most profound Respect / & Esteem Your Most Obt Set
E Brush

